Citation Nr: 0703705	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active duty training from May 1964 to October 
1964 and served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection, in 
pertinent part, for diabetes mellitus.

In August 2003 and in September 2005, the Board remanded the 
veteran's case to the RO for further development.  The case 
has been returned to the Board.


FINDING OF FACT

Diabetes mellitus was first manifested over 20 years 
following service separation; there is no competent evidence 
that current diabetes mellitus is the result of a disease or 
injury incurred in service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in November 2001 and March 2004.  
Additional information was provided as to the evidence 
required to substantiate the claim in a letter issued in 
September 2005 following the Board's second remand.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist in claim involving a disability rating and 
an effective date for the award of benefits is harmless 
error.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The RO has made 
multiple requests for all service medical records from the 
National Personnel Records Center.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Factual Background

The veteran believes his diabetes is related to service.  
Service medical records, including examinations in January 
1964 and April 1968 reflect no abnormalities of the endocrine 
system and no findings of diabetes.  

On a private examination record dated in January 1970, the 
veteran answered no to whether he had diabetes, and a 
urinalysis performed during that examination indicated "0" 
for glucose in the urine.  VA examinations in October 1970 
and October 1975 both included urinalysis as part of the 
laboratory tests, and each time, finding were negative for 
sugar in the urine. Both examination reports fail to show 
complaints or findings of diabetes.  

The first medical evidence of diabetes in is dated in 1995.  
A private discharge summary dated in May 1995 reflects that 
the veteran was observed to have multiple primary diagnoses, 
including diabetes mellitus.  In February 1997, his diabetes 
was observed to be probably secondary to prednisone which the 
veteran was taking for pulmonary disease.  VA treatment 
records dated in September 1998 reveal that the veteran 
presented as an insulin dependent diabetic who sought help 
with his medications.  Treatment at VA for diabetes mellitus 
is reflected in records dated through May 2005.  

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including diabetes mellitus, may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds no evidence of in-service diabetes.  As 
noted, the veteran reported in 1970 that he did not have 
diabetes, and medical examinations dated in the 1970's do not 
mention diabetes, and laboratory tests performed during those 
examinations were negative for glucose in the urine.  Thus, 
no such disability was shown in service or within the one 
year period following service.  Nor has there been continuity 
of symptomatology since service to link the current diabetes 
to service.  Although there is current disability, there is 
no medical evidence showing that the veteran had diabetes for 
many years following service.  Furthermore, no medical 
opinion or other competent evidence links the current 
diabetes to service.  VA and private treatment records show 
only current disability, and there is no evidence of a 
relationship between that disability and service.  
Essentially, the critical element missing in this claim is a 
relationship between the current diabetes and service.

In fact, the record does not reflect a chronic disability 
until 1995, decades after service.  There is no competent 
evidence linking the veteran's current diabetes to any in-
service disease or injury.  While a review of the record 
shows that a finding of diabetes exists following service, 
with the earliest documented manifestation of such a disorder 
being years following service, there is no competent medical 
evidence which demonstrates that the diabetes is related to 
service.

The Board appreciates the sincerity of the veteran's belief 
that his diabetes is related to service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his claimed 
condition is etiologically related to service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for diabetes mellitus.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


